Citation Nr: 1605136	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for status post right mastectomy for invasive ductal carcinoma right nipple (claimed as ductal carcinoma, right mastectomy, sentinel node biopsy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1963 to December 1968.  The Veteran's service personnel records reflect that he has confirmed service in the Republic of Vietnam during his period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran filed a notice of disagreement (NOD) in July 2013.  A statement of the case (SOC) was provided in February 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in July 2014.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge on October 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's status post right mastectomy for invasive ductal carcinoma right nipple was caused by the Veteran's presumed herbicide exposure.





CONCLUSION OF LAW

The Veteran's status post right mastectomy for invasive ductal carcinoma right nipple was incurred in service via exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015). 

Legal Criteria

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide exists for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that service connection is warranted on the basis that his current breast cancer is the result of exposure to herbicides in service.  The Veteran's outpatient treatment records show that he does have a current disability in that he was diagnosed with invasive ductal carcinoma in May 2012 and administered a mastectomy in June 2012

The evidence also supports the indication of an in-service injury.  The Veteran's personnel records show that he did have service in the Republic of Vietnam during the requisite presumptive period.  Therefore, exposure to herbicides is presumed in the Veteran's case.

Thus, the Veteran's claim turns upon a showing of meeting the presumptive standards or a showing of nexus.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders: invasive ductal carcinoma is not listed among the diseases presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, service connection via presumption is not warranted in this case.

However, service connection for a disability claimed as due to exposure to herbicide agents also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

Here, because the Veteran has been shown to have presumed herbicide exposure and he has a current disability that is not listed for consideration of presumption under 38 C.F.R. § 3.309(e), the inquiry turns to whether the Veteran's breast cancer is causally linked to such exposure.  

In this regard, there is conflicting medical opinion evidence of record as to whether the Veteran's breast cancer is proximately due to, or the result of, the Veteran's presumed herbicide exposure.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran has submitted two letters from his primary physician who has treated him for his breast cancer, Dr. J. L., in November 2012 and October 2013.  In both of these letters, Dr. J. L. indicated that she has treated the Veteran extensively for this condition, to include the provision of specific testing to determine or rule out potential etiologies.  In this regard, Dr. J. L. indicated that she was aware of the Veteran's in-service Agent Orange exposure.  Furthermore, Dr. J. L. indicated that she was aware that the current medical consensus of any causative link between Agent Orange exposure and breast cancer was inconclusive.  However, upon noting that the Veteran's cancer was extremely rare for men, and that there was no history of such cancer in the Veteran's family, and providing genetic testing for the Veteran's predisposition to such rare cancer and finding that he was negative on both test results, and that he had no other risk factors, to include liver disease or exogenous estrogen hormone exposure, Dr. J. L. determined that the only possibility left to consider was that of Agent Orange exposure.  As this was the only remote potential precursor for the Veteran's development of breast cancer, it could not be effectively ruled out and was, therefore, as least as likely as not a possible cause.

The Veteran was also provided with a VA medical examination opinion in April 2013.  The VA examiner found that the Veteran's breast cancer was less likely than not caused by his in-service Agent Orange exposure.  In support, the VA examiner provided that the established medical authority had not provided any conclusive evidence of such a relationship.  

The Board notes that both opinions are provided by licensed medical professionals who have reviewed the Veteran's claims file and are therefore competent.  The opinions are also both credible, as they appear to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  However, they also appear to have drawn differing opinions based upon the same sets of authority and data.  In other words, while the VA examiner appears to just accept the established medical authority of inconclusiveness regarding a link between breast cancer and Agent Orange exposure and merely rest his opinion upon the lack of any definitive established cause, Dr. J. L. decided to utilize such inconclusiveness as a means of establishing a potentiality of causation rather than requiring a more definitive finding to rule out such possibility.  In essence, Dr. J. L. appears to have found that, because of the inconclusiveness of findings related to the relationship of breast cancer to Agent Orange exposure, it still leaves a possibility that must be considered and, in the absence of any other established causes as her extensive testing determined, it is as least as likely as not a cause.

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for status post right mastectomy for invasive ductal carcinoma right nipple is warranted.


ORDER

Entitlement to service connection for status post right mastectomy for invasive ductal carcinoma right nipple (claimed as ductal carcinoma, right mastectomy, sentinel node biopsy) is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


